DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	for each data item in the dataset:	generating, using an identifier for an object specified in the data item, a hashed parameter for the object, wherein the hashed parameter has a binary representation;	identifying a register from among a set of registers based on the binary representation of the hashed parameter, wherein each register in the set of registers is
	used to store data about objects in the dataset;	determining, based on the binary representation of the hashed parameter, that the hashed parameter for the object contributes to an aggregation amount that specifies a number of occurrences of the object in the dataset; and	in response to determining that the hashed parameter for the object contributes to the aggregation amount, updating the aggregation amount stored in the register; and	generating, based on aggregate amounts stored in the set of registers, a reporting output that indicates a set of data items, wherein each data item identifies an estimated number of objects in the dataset that performed activities in the digital environment at a particular aggregation amount.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by the formulas in the claim which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –	obtaining activity data for a plurality of objects in a dataset, wherein each object in the dataset performs activities in a digital environment and the activity data represents the activities;	This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and is viewed as mere data gathering necessary to implement the abstract idea and is viewed as insignificant extrasolution activity.	As claimed the invention seems to imply that any data could be applied to the judicial exception.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to implement a practical application. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Macninol (US 2017/0116136 A1)	Telford (US 2019/0026491)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fail to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and does not impose a meaningful limitation describing what problem is being remedied or solved. 	With respect to Claim 9 the limitation	for each data item in the dataset:	generating, using an identifier for an object specified in the data item, a hashed parameter for the object, wherein the hashed parameter has a binary representation;	identifying a register from among a set of registers based on the binary
representation of the hashed parameter, wherein each register in the set of registers is
used to store data about objects in the dataset;	determining, based on the binary representation of the hashed parameter, that
the hashed parameter for the object contributes to an aggregation amount that
specifies a number of occurrences of the object in the dataset; and
	in response to determining that the hashed parameter for the object contributes
to the aggregation amount, updating the aggregation amount stored in the register; and
	generating, based on aggregate amounts stored in the set of registers, a
reporting output that indicates a set of data items, wherein each data item identifies an
estimated number of objects in the dataset that performed activities in the digital
environment at a particular aggregation amount.
	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by the formulas in the claim which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –	obtaining activity data for a plurality of objects in a dataset, wherein each object in the dataset performs activities in a digital environment and the activity data represents the activities;	This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and is viewed as mere data gathering necessary to implement the abstract idea and is viewed as insignificant extrasolution activity.	The additional elements	one or more memory devices storing instructions; and	one or more data processing apparatus that are configured to interact with the one or more memory devices, and upon execution of the instructions, perform operations including:	are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As claimed the invention seems to imply that any data could be applied to the judicial exception.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to implement a practical application. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Macninol (US 2017/0116136 A1)	Telford (US 2019/0026491)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and does not impose a meaningful limitation describing what problem is being remedied or solved.	With respect to Claim 17 the limitation	for each data item in the dataset:	generating, using an identifier for an object specified in the data item, a hashed
parameter for the object, wherein the hashed parameter has a binary representation;
	identifying a register from among a set of registers based on the binary
representation of the hashed parameter, wherein each register in the set of registers is
used to store data about objects in the dataset;
	determining, based on the binary representation of the hashed parameter, that
the hashed parameter for the object contributes to an aggregation amount that
specifies a number of occurrences of the object in the dataset; and
	in response to determining that the hashed parameter for the object contributes
to the aggregation amount, updating the aggregation amount stored in the register; and
	generating, based on aggregate amounts stored in the set of registers, a reporting output that indicates a set of data items, wherein each data item identifies an estimated number of objects in the dataset that performed activities in the digital environment at a particular aggregation amount.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by the formulas in the claim which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –	obtaining activity data for a plurality of objects in a dataset, wherein each object in the dataset performs activities in a digital environment and the activity data represents the activities;	This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and is viewed as mere data gathering necessary to implement the abstract idea and is viewed as insignificant extrasolution activity.	The additional elements	A non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data
processing apparatus to pe1form operations comprising:
	are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As claimed the invention seems to imply that any data could be applied to the judicial exception.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to implement a practical application. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Macninol (US 2017/0116136 A1)	Telford (US 2019/0026491)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and does not impose a meaningful limitation describing what problem is being remedied or solved.	Dependent claims 2-8,10-16,18-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 2-8,10-16,18-24 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more or recites additional elements that are viewed to be insignificant extrasolution activity as evidenced by the prior art above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claims 1, 9, 17 recite 	“generating, using an identifier for an object specified in the data item, a hashed
parameter for the object, wherein the hashed parameter has a binary representation;
	identifying a register from among a set of registers based on the binary
representation of the hashed parameter, wherein each register in the set of registers is
used to store data about objects in the dataset;
	determining, based on the binary representation of the hashed parameter, that
the hashed parameter for the object contributes to an aggregation amount that specifies a number of occurrences of the object in the dataset;”	However this limitation states 	generating a hashed parameter for the object, identifying a register based on the binary representation of the hashed parameter, determining, based on the binary representation, that the hashed parameter for the object contributes to an aggregation amount that specifies a number of occurrences of the object in the dataset, which as a whole seems to recite the functions of hashed parameter but the specification is silent to how such a hashed parameter is achieved.	As stated in Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997), “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features.”
	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).	Examiner views that the specification is silent to how such a hashed parameter is achieved and therefore views the claims to fail the written description requirement.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 9, 17 recite “obtaining activity data”.	However such data is never used or implemented in the claims and therefore it is not clear what the point of obtaining activity data is.	Claim 1, 9, 17 recite “obtaining activity data for a plurality of objects in a dataset” and “for each data item in the dataset”.	Therefore it is not clear if the dataset is composed of objects or data items.  The definition of the dataset is not clear because it is unclear what is exactly in the dataset.
	Claims 1, 9, 17 recite 	“generating, using an identifier for an object specified in the data item, a hashed
parameter for the object, wherein the hashed parameter has a binary representation;
	identifying a register from among a set of registers based on the binary
representation of the hashed parameter, wherein each register in the set of registers is
used to store data about objects in the dataset;
	determining, based on the binary representation of the hashed parameter, that the hashed parameter for the object contributes to an aggregation amount that specifies a number of occurrences of the object in the dataset;”	However this limitation states 	generating a hashed parameter for the object, identifying a register based on the binary representation of the hashed parameter, determining, based on the binary representation, that the hashed parameter for the object contributes to an aggregation amount that specifies a number of occurrences of the object in the dataset, which is unclear because it is not clear how such a hashed parameter is generated that has such capabilities to identify a register, and determine that the hashed parameter contributes to an aggregation amount.  Furthermore, this limitation seems to imply that the hashed parameter has the ability to determine itself which is confusing and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Macninol (US 2017/0116136 A1 ) teaches receiving a query for the target data set managed by the database management system (100), where the query is specified for a column of the target data set. Multiple data block sets storing the target data set are accessed. A set of membership of the filtering value is stored in a column of the data block set. Muliptle in-memory summaries are generated for the data block sets based on the skip rate. A hash value is generated by applying a hash algorithm of cryptographic strength on the corresponding value stored in the data block set.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863